DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “wherein the optical sensor is adapted to produce a sample specific excited response signal with wavelength shifts comprises a Surface-Enhanced Raman Spectroscopy, SERS, sensor, a Tip-Enhanced Raman Spectroscopy, TERS, sensor… or an optrode sensor.”, does not reasonably provide enablement for “wherein the optical sensor is adapted to produce a sample specific excited response signal with wavelength shifts comprises …a coherent Anti-Stokes Raman Spectroscopy, CARS, sensor”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. Specifically, the specification of the instant application provides no details regarding CARS and how the instant application can be applied. There is lack of direction provided by the applicant and a person having ordinary skill in the art would require undue experimentation to make or use the device.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the photo detector" in line 6.  There is insufficient antecedent basis for this limitation in the claim. It appears applicant intended for claim 6 to depend on claim 3.
Claim 8  recites the limitation "the tuning unit" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It appears applicant intended for claim 8 to depend on claim 3.
Claims 13 and 14 recites the limitation "the controller" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim. It appears applicant intended for claim 13 to depend on claim 3.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Switalski et al. US Patent No. 5,386,295.
Regarding claims 1, 16, and 17, Switalski teaches an apparatus adapted to perform spectrometric measurements, said apparatus comprising: 
a tunable laser light source adapted to generate a laser light with an excitation wavelength supplied to an optical sensor which produces a sample specific response light signal (Figure 1, light source 28 combine with preconditioning filter 38; col 6, lines 60-63 teaches a plurality or additional pre conditioning filters can be used. The plurality of precondition filters which would create a tunable laser source. Here, Switaliski suggests the use of a tunable source is possible); 
an optical reference filter adapted to measure laser light with the excitation wavelength fed back as a reference signal to provide wavelength calibration of the tunable laser light source (Figure 1, path from 38 to 16 to 41; col 6, lines 37-54; the reference filter is notch filter 41 located in the reference arm); 
at least one optical measurement filter adapted to measure the sample specific response light signal produced by the optical sensor (Figure 1, path from 38 to 14 to 41; col 6, lines 37-54; the reference filter is notch filter 41 located in the sample arm); 
wherein the optical reference filter and the at least one optical measurement filter are thermally coupled to maintain a constant wavelength relationship between the filter characteristics of the optical filters (col 12, lines 60-col 13, line 10; this section teaches that when the light source is a laser diode temperature sensitivity is not as important as the drift is corrected due to the two paths. The drift referred to in this section is thermal drift. Therefore, the two notch filters 41 are in thermally coupled. Additionally, the apparatus and prior art does not teach the use of an insulator between the two filters therefore the two filters are thermally coupled.).
Switalski does not directly teach a tunable light source.
Switalski teaches at Figure 1, light source 28 combine with preconditioning filter 38 and  col 6, lines 60-63 teaches a plurality or additional pre conditioning filters can be used. The plurality of precondition filters which would create a tunable laser source. Here, Switaliski suggests the use of a tunable source is possible.
The examiner takes official notice it is well known to use a tunable light source in Raman scattering.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have a tunable light source for the purposes of increasing the flexibility of the system by having the excitation source adapt to different samples.
Regarding claim 2, wherein the optical reference filter and the at least one optical measurement filter are thermally coupled to provide a temperature drift self-calibration filters (col 12, lines 60-col 13, line 10; this section teaches that when the light source is a laser diode temperature sensitivity is not as important as the drift is corrected due to the two paths. The drift referred to in this section is thermal drift. Therefore, the two notch filters 41 are in thermally coupled. Additionally, the apparatus and prior art does not teach the use of an insulator between the two filters therefore the two filters are thermally coupled.).
Regarding claim 3, further comprising a photo detector adapted to convert the sample specific excited response light signal into an electrical sample specific response signal supplied by the photo detector to a controller of the apparatus adapted to analyze the received electrical sample specific response signal (Figure 10, detector 20 is connected to electronic and computing means).
Regarding claim 4, Switalski teaches the use of a controller to control switching optical paths (Figure 1, 22 24 and 26).
Switalski is silent with respect to wherein the controller is further adapted to control a tuning unit provided for tuning the excitation wavelength of the tunable laser light source.
However as shown above in the rejection of claim 1 a tunable light source is obvious.
The examiner takes official notice it is well known to use a controller to control the wavelength of a light source.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have wherein the controller is further adapted to control a tuning unit provided for tuning the excitation wavelength of the tunable laser light source for the purposes of increasing the speed of analysis by having a computer controlled tunable light source.
Regarding claim 5, Switalski is silent with respect to wherein the tuning unit comprises a thermal electric cooler attached to the tunable laser light source.
Switalski teaches the use of a solid state laser (col 12, lines 58-60). 
It is well known solid state lasers are tunable using thermal electric coolers.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have the tuning unit comprises a thermal electric cooler attached to the tunable laser light source for the purposes of reducing the complexity of the device by tuning the light source with a thermal cooler rather than a plurality of preconditioning filters.
Regarding claim 6, further comprising an optical coupling and splitting unit adapted to supply the laser light with the excitation wavelength generated by the tunable laser light source to the optical sensor and to supply the sample specific excited response light signal produced by the optical sensor to the photo detector of said apparatus (Figure 1, after 38 the path splits).
Regarding claim 7, wherein the optical sensor is adapted to produce a sample specific response signal with wavelength shifts (col 7, lines 19-21 “Raman frequency shifts”) or based on reflections.
Regarding claim 8, wherein if the optical sensor is adapted to produce a sample specific response signal based on reflections, the controller controls the tuning unit to tune the laser light source in predefined wavelength increments (this is contingent limitation; claim 7 is a wavelength shift therefore the “if” statement is not met and the claims are taught by the prior art.).
Regarding claim 9, Switalski is silent with respect to wherein the optical reference filter and the at least one measurement filter comprise passband filters with a peak wavelength and with a narrow passband frequency band of less than 1 nm (col 14, lines 18-19 “FWHM 1nm”).
Regarding claim 10, wherein the wavelength increment corresponds to a peak wavelength difference between the peak wavelengths of the optical reference filter and the optical measurement filter or corresponds to a peak wavelength difference between peak wavelengths of two optical measurement filters with neighboring passband frequency bands or corresponds to a peak wavelength difference between the peak wavelengths of the optical reference filter and the peak reflection wavelengths of the reflective measurement filters (this claim depends on claim 8 where the wavelength increment is based on a contingent limitation; claim 7 is a wavelength shift therefore the “if” statement is not met and the claims are taught by the prior art.).
Regarding claim 11, wherein the optical filters are formed by liquid crystal filters, thin film filters (col 14, lines 15-19), Mach-Zehnder interferometers, and/or fiber Bragg gratings integrated in the optical sensor.
Regarding claim 12, wherein the optical sensor is adapted to produce a sample specific excited response signal with wavelength shifts comprises a Surface-Enhanced Raman Spectroscopy, SERS (col 14, lines 43-45), sensor, a Tip-Enhanced Raman Spectroscopy, TERS, sensor, a Coherent Anti-Stokes Raman Spectroscopy, CARS, sensor, or an optrode sensor.
Regarding claim 14, further comprising a user interface connected to the controller and comprising a display unit adapted to display analytical results calculated by the controller (Figure 7 and 10; output device 26; the prior art teaches displaying a graph, an output device would include a display).
Regarding claim 15, Switalski is silent with respect to wherein the apparatus is integrated in a handheld device.
MPEP teaches In re Lindberg, 194 F.2d 732, 93 USPQ 23 (CCPA 1952) (Fact that a claimed device is portable or movable is not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results.). See MPEP 2144.04 V.A.
It would have been obvious to a person having ordinary skill in the art at the time of filing to make the device handheld for the purposes of increasing the portability of the unit.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Switalski as applied to claim 1 above, and further in view of Deck Us Patent no. 8,111,382.
Regarding claim 13, further comprising at least one monitoring photo diode adapted to generate a signal used by the controller to perform a power calibration of the tunable laser light source (Figure 1, 104; abstract;).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have at least one monitoring photo diode adapted to generate a signal used by the controller to perform a power calibration of the tunable laser light source for the purposes of increasing the accuracy of measurements by calibrating the light source’s power.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20220018840 A1 teaches a calibration and reference path with photodetector.
US 20210298604 A1 teaches a synchronizing detector with the light source.
US 20170245796 A1 teaches interferometric measurements for Raman.
US 20100182607 A1 teaches SERS using a fiber tip.
US 6455854 B1 teaches comparing a reference single to a sample signal.
US 20070195320 A1 teaches reference filters and detectors. 
EP 2135060 B1 teaches thermal drift measurements.
CN 108291443 A teaches reducing thermal drift.
WO 2012003046 A2 teaches two etalon filters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227. The examiner can normally be reached M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Decenzo/Primary Examiner, Art Unit 2877